Exhibit 10.1(b)
SEVERANCE AGREEMENT
     This SEVERANCE AGREEMENT (the “Agreement”) is executed on December 16, 2010
and is effective as of the date set forth in Section 17 (the “Effective Date”),
between Ryder System, Inc., a Florida corporation (the “Company”), and Art A.
Garcia (the “Executive”).
     In consideration of the mutual promises contained herein and of other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. DEFINITIONS.
     Capitalized terms used in the Agreement and not elsewhere defined shall
have the meanings set forth in this Section:
     (a) “Accrued Benefits” means (i) earned but unpaid base salary accrued
through the Termination Date and any accrued but unpaid vacation time to the
extent carried to the Termination Date under Company policy; (ii) unreimbursed
expenses incurred in accordance with applicable Company policy through the
Termination Date; (iii) unpaid amounts under the terms of any incentive plan in
which the Executive participates as of the Termination Date, if and to the
extent that the Executive is entitled under the terms of any such plan to
receive a payment as of the Termination Date; and (iv) all other payments,
benefits or perquisites to which the Executive may be entitled through the
Termination Date, (including but not limited to rights to indemnification under
the Company’s By-laws as in effect from time to time) subject to and in
accordance with the terms of any applicable compensation arrangement or benefit,
or any equity or perquisite arrangement, plan, program or grant.
     (b) “Base Salary” means the Executive’s annual base salary in effect on the
Termination Date, or, on or before the second anniversary of a Change of
Control, and if higher, the highest annual base salary in effect during the six
(6) month period immediately preceding the Change of Control. Base Salary for
this purpose shall not include or reflect bonuses, overtime pay, compensatory
time-off, commissions, incentive or deferred compensation, employer
contributions towards employee benefits, cost of living adjustment, or any other
additional compensation, and shall not be reduced by any contributions made on
the Executive’s behalf to any plan of the Company under Section 125, 132,
401(k), or any other analogous section of the Code.
     (c) “Benefits Continuation Period” means the period for each applicable
benefit beginning on the Termination Date and ending on the earliest of (i) the
day on which the Executive is eligible to receive coverage for such benefit from
a new employer; (ii) in the case of such benefits which require employee
contributions, the date the Executive fails to timely make such required
employee contributions pursuant to the Company’s or plan’s instructions (after
giving effect to applicable grace periods) or otherwise cancels his coverage in
accordance with the terms of the relevant plan(s); or (iii) the last day of the
Executive’s Severance Period.

 



--------------------------------------------------------------------------------



 



     (d) “Cause” means: (i) fraud, misappropriation or embezzlement by the
Executive against the Company or any of its subsidiaries and/or affiliates;
(ii) conviction of or plea of guilty or nolo contendere to a felony;
(iii) conviction of or plea of guilty or nolo contendere to a misdemeanor
involving moral turpitude or dishonesty; (iv) willful failure to report to work
for more than thirty (30) continuous days not attributable to eligible vacation
or supported by a licensed physician’s statement; (v) material breach by the
Executive of the provisions of Section 10 of this Agreement (Restrictive
Covenants); (vi) willful failure to perform the Executive’s key duties or
responsibilities; or (vii) any other activity which would constitute grounds for
termination for cause by the Company or its subsidiaries or affiliates,
including but not limited to material violations of the Company’s Principles of
Business Conduct or any analogous code of ethics or similar policy.
Notwithstanding the foregoing, if a Change of Control has occurred within the
two (2) years preceding a Cause determination, “Cause” shall not include
subsection (vii) of the preceding sentence, provided that subsection (vii) shall
continue to apply to any terminations that are deemed to have retroactively
occurred pursuant to Section 5(c)(iii). For the purposes of this Section 1(d),
any good faith interpretation by the Company’s Board of Directors (the “Board”)
of the foregoing definition of “Cause” shall be conclusive on the Executive. For
purposes of this Agreement “Cause” shall be determined by the Board or its
designee, provided that following a Change of Control, “Cause” shall be
determined by a majority of the Incumbent Board (as defined in Section 1(e)),
or, if there are fewer than three (3) members in the Incumbent Board (excluding
the Executive) at the date of such a determination, by the remaining Incumbent
Board members, if any, and two-thirds of the members of the Board. Any good
faith interpretation that satisfies the foregoing sentence shall be conclusive
on the Executive. The Executive shall not have the right to vote or be counted
for purposes of the determination of Cause.
     (e) “Change of Control” Except as provided below, for the purpose of this
Agreement, a “Change of Control” shall be deemed to have occurred if:
          (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (a “Person”) becomes the beneficial owner, directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; provided, however, that for purposes
of this subparagraph (i), the following acquisitions shall not constitute a
Change of Control: (A) any acquisition by any employee benefit plan or plans (or
related trust) of the Company and its subsidiaries and affiliates or (B) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subparagraph (iii) of this Section 1(e); or
          (ii) the individuals who, as of January 1, 2007, constituted the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to
January 1, 2007 whose election, or nomination for election, was approved by a
vote of the persons comprising at least a majority of the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act
(as in effect on January 23, 2000)) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or

2



--------------------------------------------------------------------------------



 



          (iii) there is a reorganization, merger or consolidation of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Company’s
outstanding common stock and outstanding voting securities ordinarily having the
right to vote for the election of directors of the Company immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding common stock and outstanding voting securities ordinarily having the
right to vote for the election of directors of the Company, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or plans (or related trust) of the
Company or such corporation resulting from such Business Combination and their
subsidiaries and affiliates) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding voting securities of
the corporation resulting from such Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
          (iv) there is a liquidation or dissolution of the Company approved by
the shareholders; or
          (v) there is a sale of all or substantially all of the assets of the
Company.
     Notwithstanding anything in this Section 1(e) to the contrary, for purposes
of Section 5(c)(ii), a Change of Control shall only be deemed to occur if such
transactions or events would give rise to a “change in ownership or effective
control” or a change in the “ownership of a substantial portion of the assets”
under Section 409A of the Code, and the rulings and regulations issued under
that Section.
     (f) “Code” means the Internal Revenue Code of 1986, as amended,
supplemented or substituted from time to time.
     (g) “Company Entity” has the meaning set forth in Section 15(e).
     (h) “Disability” means (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan of the Company; or (iii) a determination by the Social
Security Administration that the Executive is totally disabled.

3



--------------------------------------------------------------------------------



 



     (i) “Employment Term” means the Executive’s term of employment commencing
on the Effective Date and ending on the first to occur of the events specified
in Section 4.
     (j) “Equity Compensation Opportunities” means the Executive’s ability to
obtain equity in the Company (or a comparable cash-based incentive program)
through a compensatory arrangement. Equity Compensation Opportunities are
measured using the valuation method applied by the Company for financial
accounting purposes and the Board may take into account in determining that no
reduction has occurred any exercises, cashing out, or other liquidity in favor
of the Executive that is either triggered by the Executive or occurring in
connection with a Change of Control. Changes in the underlying value of the
stock shall not be treated as a reduction in the Equity Compensation
Opportunities, and the Company may take into account in replacing the value of
pre-Change of Control equity compensation with post-Change of Control equity
compensation (or a comparable cash-based incentive program) that the Executive
may have received value for his equity compensation in the Change of Control.
     (k) “Good Reason” only applies within two (2) years following a Change of
Control, as defined in Section 1(e), except as otherwise provided in
Section 5(c)(iv), and means the occurrence of any of the following without the
Executive’s consent: (i) any material reduction in the aggregate value of the
Executive’s compensation (consisting of the Executive’s base salary, target
bonus opportunity under the Company’s annual bonus plan or program, cash
perquisites, and Equity Compensation Opportunities); (ii) the Company’s
requiring the Executive to be based or to perform services at any site or
location more than fifty (50) miles from the site or location at which the
Executive is based at the time of the Change of Control, except for travel
reasonably required in the performance of his responsibilities (which does not
materially exceed the level of travel required of the Executive in the six
(6) month period immediately preceding the Change of Control); (iii) any failure
by the Company to obtain the assumption and agreement to perform under this
Agreement by a successor as contemplated by Section 8; (iv) any failure by the
Company to pay into the Trust(s) the amounts and at the time or times as are
required pursuant to the terms of Section 6; or (v) any material and adverse
changes in the Executive’s duties and responsibilities. For the avoidance of
doubt, a change in reporting relationship or title shall not constitute “Good
Reason.”
     The Executive’s termination of employment shall only constitute a
termination for Good Reason if the Executive terminates employment on or prior
to the first anniversary of the date on which the circumstances providing a
basis for such termination initially occurred. In addition, the Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason, until ninety (90) days
have elapsed since the occurrence of the circumstance he would assert
constitutes Good Reason, and the Executive has not provided notice in accordance
with Section 1(m) prior to the end of such ninety (90) day period.
     (l) “Involuntary Termination” means the termination of the Executive’s
employment by the Company for any reason other than death, Disability or Cause;
provided, however, that an Involuntary Termination of his employment shall not
occur if:

4



--------------------------------------------------------------------------------



 



          (i) the termination of the Executive’s employment is due to the
transfer of his employment between the Company and a Company Entity, or among
the Company and one or more Company Entities; or
          (ii) the termination results from the sale or transfer of all or a
material portion of the operations of the Company or any of its subsidiaries or
affiliates (the “Disposed Business”) (by means of a stock or asset disposition,
or other similar transaction) which sale or transfer does not constitute a
Change of Control, and either (a) the Executive’s employment is transferred to
the purchaser or transferee of the Disposed Business on economic terms and
conditions of employment comparable to the economic terms and conditions of
employment existing prior to such sale or transfer or (b) Executive terminates
his employment with the Company or any of its subsidiaries or affiliates
notwithstanding that the Executive received an offer of employment from either
the purchaser or transferee of the Disposed Business or the Company or any of
its subsidiaries and affiliates, as determined by the Board in its sole
discretion, on economic terms and conditions comparable to the economic terms
and conditions of employment existing prior to such sale or transfer and whether
an offer of employment was made and whether the terms and conditions of such
offer are economically equivalent for purposes of this subsection shall be
determined by the Board in its discretion; or
          (iii) the termination follows a Change of Control and either (a) the
Executive’s employment is transferred to the purchaser or transferee of the
Disposed Business and the obligations of this Agreement are assumed by the
purchaser or transferee or (b) the Executive terminates his employment with the
Company or any of its subsidiaries or affiliates or does not accept an offer of
employment from a purchaser or transferee notwithstanding that the Executive
received an offer of employment from either the purchaser or transferee of the
Disposed Business or the Company or any of its subsidiaries and affiliates which
offer included a continuation of the obligations of this Agreement, as
determined by the Company in its sole discretion.
     In no event shall an “Involuntary Termination” occur if the Executive
terminates his employment with the Company or any of its subsidiaries or
affiliates for any reason. In the event of the occurrence of any of the events
set forth in subsection (ii) and (iii) above, the Company’s obligations under
this Agreement shall terminate immediately and the Executive shall not be
entitled to any amounts or benefits hereunder but shall still be required to
comply with Section 10 hereof. This Agreement shall, however, continue in effect
if the Executive’s employment is transferred between or among the Company and
Company Entities, as contemplated in subsection (i) above.
     (m) “Notice of Termination” means written notice (i) specifying the
effective date of the Executive’s termination (which shall not be less than
thirty (30) days after the date of such notice in the case of a termination on
account of Disability or the Executive’s voluntary termination other than for
Good Reason); (ii) solely with respect to the Executive’s terminating for Good
Reason, citing the specific provision of this Agreement and the facts and
circumstances, in reasonable detail, providing a basis for such termination,
provided that if the basis for such Good Reason is capable of being cured by the
Company, the Executive will provide the Company with an opportunity to cure the
Good Reason within thirty (30) calendar days after receipt of such notice, and
(iii) solely with respect to the Company terminating the

5



--------------------------------------------------------------------------------



 



Executive’s employment on account of Disability, its intent to terminate his
employment on account of Disability. A Notice of Termination will, as
applicable, be provided by or to the Board.
     (n) “Release” means a severance agreement and general release in a
comprehensive form used by the Company for such purposes at the time of the
Executive’s separation from employment (a copy of such form as in effect on the
date this Agreement is executed is attached to this Agreement by way of example,
but the Executive acknowledges that such form may be updated by the Company from
time to time). If the Executive is subject to the Older Workers Benefit
Protection Act (“OWBPA”), the Release shall be revocable until the end of the
seventh (7th) calendar day after Executive executes the Release.
     (o) “Release Effective Date” means, if the Executive is covered by the
OWBPA on his Termination Date, the later of: (i) the eighth (8th) calendar day
after the execution of the Release, provided that the Executive has not revoked
the Release prior to such date, or (ii) the Termination Date. If the Executive
is not covered by the OWBPA on his Termination Date, the Release Effective Date
means the later of: (i) the date on which the Release is executed by the
Executive, or (ii) the Termination Date.
     (p) “Severance Multiple” means a multiple of one and one-half (1 1/2). On
or after a Change of Control, the Severance Multiple shall mean two (2).
     (q) “Severance Period” means a period of one and one-half (1 1/2) years
following the Termination Date. On or after a Change of Control, the Severance
Period shall mean a period of two (2) years following the Termination Date.
     (r) “Specified Employee” means an individual deemed to be a “specified
employee” in accordance with the policies and procedures adopted by the Company
and generally includes any individual who is an officer of the Company.
     (s) “Target Bonus” means the stated target incentive award which the
Executive is eligible to receive under the Company’s annual incentive
compensation plan or awards for the year in which the Termination Date occurs.
     (t) “Termination Date” means the effective date of the termination of the
Executive’s employment with the Company and all subsidiaries or affiliates.
     (u) “Trustee” shall have the meaning ascribed to such term in Section 6 of
this Agreement.
2. POSITION/DUTIES.
     (a) The Company agrees to continue to employ the Executive in the
Executive’s capacity as of the Effective Date and with such title as approved by
the Board, subject to the terms and conditions outlined in this Agreement. The
Executive accepts the continuing employment. The Executive will have those
responsibilities, duties, authorities and titles consistent with the Executive’s
status as an officer of the Company as assigned from time to time by the Board,
shall be subject to all rules, policies and procedures of the Company, and shall

6



--------------------------------------------------------------------------------



 



serve in such other executive capacities, without additional compensation, as
may be assigned by the Board from time to time.
     (b) During the Employment Term, the Executive shall devote substantially
all of his full business time (other than vacation and sick leave), energy and
skill in the performance of his duties with the Company. However, this Agreement
does not prevent the Executive from (i) managing his and his family’s personal
passive investments, and (ii) participating in charitable, civic, educational,
professional, community or industry affairs or serving on the board of directors
of other companies (subject to the consent of the Board), so long as these
activities do not materially interfere with the performance of his duties or
create a potential actual or perceived conflict of interest or violate
Section 10 of this Agreement.
3. PRIOR ARRANGEMENTS.
     The parties agree that, as of the Effective Date, all prior employment,
separation, severance, termination, change of control, or similar agreements,
arrangements, or plans whether oral or written covering the Executive are
terminated and superseded and any notice periods with respect to such
terminations are deemed satisfied or explicitly waived.
4. TERMINATION.
     The Executive’s employment and the Employment Term shall terminate on the
first of the following to occur:
     (a) DISABILITY. Upon thirty (30) days’ written notice by the Company to the
Executive of termination due to Disability.
     (b) DEATH. On the date of death of the Executive.
     (c) CAUSE. Immediately upon written notice by the Company to the Executive
of a termination for Cause.
     (d) INVOLUNTARY TERMINATION WITHOUT CAUSE. Upon written notice by the
Company to the Executive of an Involuntary Termination without Cause.
     (e) GOOD REASON ON OR AFTER A CHANGE OF CONTROL. On or after the occurrence
of a Change of Control, upon written notice by the Executive to the Company of a
termination for Good Reason, subject to Section 1(m) and as provided in
Section 9.
     (f) VOLUNTARY TERMINATION. Upon notice by the Executive to the Company of
the Executive’s voluntary termination of employment, or on or after a Change of
Control, upon notice by the Executive to the Company of the Executive’s
voluntary termination of employment without Good Reason (which the Company may,
in its sole discretion, make effective earlier than the termination date
proposed by the Executive), subject to Section 1(m) and as provided in
Section 9.

7



--------------------------------------------------------------------------------



 



5. CONSEQUENCES OF TERMINATION.
     (a) DISABILITY. In the event the Employment Term ends on account of the
Executive’s Disability, the Company shall pay and provide the Executive any
Accrued Benefits.
     (b) DEATH. In the event the Employment Term ends due to the Executive’s
death, the Company shall pay and provide Executive’s estate (to the extent that
beneficiaries have not been designated under applicable benefit or compensation
plans) any Accrued Benefits.
     (c) INVOLUNTARY TERMINATION WITHOUT CAUSE NOT DUE TO A CHANGE OF CONTROL.
In the event of the Executive’s Involuntary Termination not due to a Change of
Control, the Executive shall be entitled to receive the compensation listed
below, subject to his compliance with the terms and conditions of Section 5(f)
(“Additional Terms”).
          (i) The Company shall pay or provide to the Executive the following
payments and benefits:

  (A)   Any Accrued Benefits payable as soon as practical after the Termination
Date, or such other date as their terms require;     (B)   Continued payment of
the Executive’s Base Salary for the applicable Severance Period payable in
installments in accordance with the Company’s standard payroll practices, but no
less frequently than monthly, beginning within sixty (60) days following the
Termination Date (with the first payment to include amounts accrued between the
Termination Date and the first payment date); provided that, if the sixtieth
(60th) day following the Termination Date falls in the calendar year following
the calendar year in which the Termination Date occurs, payments will not
commence prior to the first day of the calendar year following the calendar year
in which the Termination Date occurs; provided further that, in the event the
Executive is a Specified Employee on the Termination Date, payment shall be made
in accordance with the following provisions:

  a.   If the aggregate value of the payments due to the Executive pursuant to
this Section 5(c)(i)(B) during the six (6) month period following his
Termination Date does not exceed two (2) times the lesser of: (x) the Specified
Employee’s base salary for the year prior to the year in which the Termination
Date occurs; or (y) the maximum amount that may be taken into account under a
qualified retirement plan pursuant to Section 401(a)(17) of the Code for the
year in which the Termination Date occurs (such amount, the “Separation Pay
Limit”), the Executive shall receive continuation of his Base Salary for the
Severance Period payable in installments in accordance with the Company’s

8



--------------------------------------------------------------------------------



 



      standard payroll practices, but no less frequently than monthly, as set
forth above.     b.   If the aggregate value of the payments due to the
Executive pursuant to this Section 5(c)(i)(B) during the six (6) month period
following his Termination Date exceeds the Separation Pay Limit, the Executive
shall not receive any payments of continued Base Salary in excess of the
Separation Pay Limit during such six (6) month period. Any amounts in excess of
the Separation Pay Limit which would have otherwise been paid during the six
(6) month period following the Executive’s Termination Date shall be paid in a
lump sum on the first day following the six-month anniversary of the Executive’s
Termination Date. Beginning with the first payroll cycle occurring on or after
the first day following the six-month anniversary of the Executive’s Termination
Date and continuing until the end of the Severance Period, the Executive shall
receive continuation payments of the Executive’s Base Salary in installments in
accordance with the Company’s standard payroll practices, but no less frequently
than monthly.     c.   For purposes of Section 409A of the Code, each
installment payment of Base Salary made pursuant to this Section 5(c)(i)(B)
shall be treated as a separate payment of compensation.

  (C)   A lump sum payment equal to the Executive’s Target Bonus multiplied by
the Severance Multiple, payable on the Release Effective Date or as soon
thereafter as is reasonably practicable, but in no event shall such payment
occur later than March 15 of the calendar year following the year in which the
Termination Date occurs;     (D)   Continuation of medical, prescription,
dental, vision and health care reimbursement benefits for the Benefits
Continuation Period for the Executive and his family through the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, supplemented or
substituted from time to time (“COBRA”), in accordance with the applicable
plans, programs or policies of the Company, and on such terms applicable to
comparably situated active employees during such period (which shall offset the
Company’s COBRA obligation, if any), provided that the Executive shall continue
to pay to the Company any applicable contribution amounts that the Executive
would otherwise have to pay for such benefits if the Executive was still
employed by the Company; provided further that if the Executive continues to

9



--------------------------------------------------------------------------------



 



      receive benefits pursuant to this Section 5(c)(i)(D) during a period of
time during which, in the absence of the benefits provided in this
Section 5(c)(i)(D), the Executive would not otherwise be entitled to COBRA
continuation coverage under Section 4980B of the Code, the Executive shall
receive reimbursement for all medical expenses which are covered by the
applicable plans, programs or policies on the date no later than December 31 of
the calendar year immediately following the calendar year in which the
applicable expenses have been incurred. If the Executive fails to accept
available coverage from another employer or fails to notify the Company (or
following a Change of Control, the Company or the Trustee) within thirty (30)
days of the Executive’s eligibility to receive coverage under another employer’s
plan, the Executive’s coverage under this Section 5(c)(i)(D) shall immediately
terminate and the Executive shall cease to be entitled to any such benefits
under this Agreement and shall be required within three (3) months after such
failure to reimburse the Company for the greater of any premiums or any benefits
paid after such failure. In addition, the Executive agrees that the Company may
offset against such reimbursement or deduct such reimbursement from any payments
due to the Executive in full or partial payment of such reimbursement; provided
that no such offset shall be made in violation of Section 409A of the Code;    
(E)   The Company shall provide the Executive with professional outplacement
services as determined in the Company’s sole discretion until the earliest of:
(w) six (6) months after the end of the Severance Period, (x) the date on which
the Executive obtains another full-time job, (y) the date on which the Executive
becomes self-employed, and (z) the date on which the Executive has received all
services or benefits due under the applicable Company-sponsored outplacement
program. The Company will not pay the Executive cash in lieu of professional
outplacement services;     (F)   If the Executive is covered by any
Company-sponsored executive life insurance program as of the Termination Date,
the Company shall continue to pay for the Executive’s coverage until the end of
the Severance Period. At the end of the Severance Period, the Executive will
have thirty-one (31) days from the last day of the Severance Period to convert
his life insurance coverage to an individual policy;     (G)   If the Executive
is covered by any Company-sponsored supplemental long-term disability insurance
program as of the Termination Date, the Company shall continue to pay for the
Executive’s coverage until the end of the Severance Period. At the

10



--------------------------------------------------------------------------------



 



      end of the Severance Period, the Executive shall be entitled to keep this
policy if he continues to pay the annual premiums; and     (H)   Any benefits or
rights to which the Executive is entitled under any of the Company’s stock or
equity plans in accordance with the terms and conditions of those plans.

          (ii) If a Change of Control occurs and the Executive is then
receiving, or is entitled to receive, payments and benefits under
Section 5(c)(i) of this Agreement as a result of his Involuntary Termination
without Cause not due to a Change of Control, the Company shall pay to the
Executive in a lump sum, within seven (7) calendar days after the Change of
Control, an amount (in lieu of future installment payments) equal to the present
value of all future cash payments due to the Executive under Section 5(c)(i)(B)
of this Agreement using the prime commercial lending rate published by the
Trustee at the time the Change of Control occurs. The Company and the Executive
shall continue to be liable to each other for all of their other respective
obligations under this Agreement. In the event that the Executive was a
Specified Employee on his Termination Date, if the sum of the payments which the
Executive previously received in accordance with Section 5(c)(i)(B) and the
payment set forth in this Section 5(c)(ii) exceeds the Separation Pay Limit, any
amounts in excess of the Separation Pay Limit shall be paid on the later of
(A) the first day following the six-month anniversary of the Termination Date
and (B) within seven (7) calendar days after the Change of Control. For the
avoidance of doubt, in the event that the provisions of this Section 5(c)(ii)
become effective, they shall supersede the provisions of Section 5(c)(i)(B).
          (iii) If a Change of Control occurs and (A) the Executive experienced
an Involuntary Termination within twelve (12) months prior to the date on which
the Change of Control occurs and (B) it is reasonably demonstrated by the
Executive that such termination of employment either (a) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (b) otherwise arose in connection with or in anticipation of a Change
of Control, then in addition to the payments and benefits set forth in
Section 5(c)(i), the Executive shall be entitled to the following: (x) a lump
sum payment equal to 50% of the Executive’s Base Salary, payable as soon as
practicable but no later than sixty (60) days following the Change of Control;
provided that if the Executive was a Specified Employee on his Termination Date,
such payment shall be paid on the later of (1) as soon as practicable but no
later than sixty (60) days following the Change of Control and (2) the first day
following the six-month anniversary of the Executive’s Termination Date; (y) the
difference between the Target Bonus payment which the Executive would have
received if the Severance Multiple had been two (2) and the Target Bonus amount
paid to the Executive pursuant to Section 5(c)(i)(C), which shall be paid as
soon as practicable following the Change of Control but no later than March 15
of the calendar year following the calendar year in which the Change of Control
occurs; and (z) for purposes of determining the Severance Period for benefits
provided under Sections 5(c)(i)(D), (F), and (G), the Executive’s Severance
Period shall be defined as the twenty-four (24) month period following the
Termination Date. Notwithstanding the foregoing, in the event that (A) a Change
of Control occurs and payments and benefits become payable to the Executive
pursuant to this Section 5(c)(iii); and (B) such Change of Control does not
constitute a “change in ownership or effective control” or a change in the
“ownership of a substantial portion of assets” under Section 409A of the Code
and the rules and regulations

11



--------------------------------------------------------------------------------



 



issued thereunder, the lump sum payment set forth in (x) above shall be paid on
the first anniversary of the Executive’s Termination Date.
          (iv) If a Change of Control occurs and (A) the Executive’s employment
was voluntarily terminated within twelve (12) months prior to the date on which
the Change of Control occurs; (B) such termination would have constituted a
termination for Good Reason if it had occurred within two (2) years following
the Change of Control; and (C) it is reasonably demonstrated by the Executive
that the circumstances which would have caused the occurrence of Good Reason
either (a) were at the request of a third party who had taken steps reasonably
calculated to effect a Change of Control or (b) otherwise arose in connection
with or in anticipation of a Change of Control, then the Executive shall be
entitled to the following (based on a Severance Multiple of two (2) and a
Severance Period of twenty-four (24) months from the Termination Date):

  (A)   A lump sum payment equal to the Executive’s Base Salary multiplied by
the Severance Multiple payable within sixty (60) days following the Change of
Control; provided that, if the sixtieth (60th) day following the Change of
Control falls in the calendar year following the calendar year in which the
Change of Control occurs, payment will not be made prior to the first day of the
calendar year following the calendar year in which the Change of Control occurs;
provided further that, if the Executive is a Specified Employee on the
Termination Date, any amounts in excess of the Separation Pay Limit shall be
paid to the Executive in a lump sum on the later of (x) the first day following
the six-month anniversary of the Termination Date and (y) within sixty (60) days
following the Change of Control. In the event that (i) a Change of Control
occurs and payments and benefits become payable to the Executive pursuant to
this Section 5(c)(iv); and (ii) such Change of Control does not constitute a
“change in ownership or effective control” or a change in the “ownership of a
substantial portion of assets” under Section 409A of the Code and the rules and
regulations thereunder, the lump sum payment set forth herein shall be paid on
the first anniversary of the Executive’s Termination Date; and     (B)   A lump
sum payment equal to the Target Bonus multiplied by the Severance Multiple,
payable on the Release Effective Date or as soon thereafter as is practicable,
but no later than March 15 of the calendar year following the calendar year in
which the Change of Control occurs; and     (C)   Continuation of medical,
prescription, dental, vision and health care reimbursement benefits for the
remainder of the Benefits Continuation Period for the Executive and his family
through COBRA, in accordance with the applicable plans, programs or policies, if
any, of the Company or its successor, and on such terms

12



--------------------------------------------------------------------------------



 



      applicable to comparably situated active employees during such period
(which shall offset the Company’s COBRA obligation, if any); provided that the
Executive shall continue to pay to the Company any applicable contribution
amounts that the Executive would otherwise have to pay for such benefits if the
Executive was still employed by the Company; provided further that if the
Executive continues to receive benefits pursuant to this Section 5(c)(iv)(C)
during a period of time during which, in the absence of the benefits provided in
this Section 5(c)(iv)(C), the Executive would not otherwise be entitled to COBRA
continuation coverage under Section 4980B of the Code, the Executive shall
receive reimbursement for all medical expenses which are covered by the
applicable plans, programs or policies on the date no later than December 31 of
the calendar year immediately following the calendar year in which the
applicable expenses have been incurred. If the Executive fails to accept
available coverage from another employer or fails to notify the Company (or the
Trustee) within thirty (30) days of the Executive’s eligibility to receive
coverage under another employer’s plan, the Executive’s coverage under this
Section 5(c)(iv)(C) shall immediately terminate and the Executive shall cease to
be entitled to any such benefits under this Agreement and shall be required
within three (3) months after such failure to reimburse the Company for the
greater of any premiums or any benefits paid after such failure. In addition,
the Executive agrees that the Company may offset against such reimbursement or
deduct such reimbursement from any payments due to the Executive in full or
partial payment of such reimbursement; provided that, no such offset shall be
made in violation of Section 409A of the Code; and     (D)   A lump sum payment
equal to the value of the Company-sponsored outplacement program maintained by
the Company immediately prior to the Change of Control, based on the Executive’s
management level as of the Termination Date, which shall be paid within sixty
(60) days following the Change of Control; provided that, if the sixtieth (60th)
day following the Change of Control falls in the calendar year following the
calendar year in which the Change of Control occurs, payment will not be made
prior to the first day of the calendar year following the calendar year in which
the Change of Control occurs; provided further that, if the Executive is a
Specified Employee on the Termination Date, such amount shall be paid on the
later of (x) within sixty (60) days following the Change of Control and (y) the
first day following the six-month anniversary of the Termination Date. In the
event that (i) a Change of Control occurs and payments and benefits become
payable to the Executive pursuant to this Section 5(c)(iv); and (ii) such Change
of Control does not

13



--------------------------------------------------------------------------------



 



      constitute a “change in ownership or effective control” or a change in the
“ownership of a substantial portion of assets” under Section 409A of the Code
and the rules and regulations thereunder, the lump sum payment set forth herein
shall be paid on the first anniversary of the Executive’s Termination Date; and
    (E)   If the Executive is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company (or the Trustee) shall
continue to pay for the Executive’s coverage until the end of the Severance
Period. At the end of the Severance Period, the Executive will have thirty-one
days (31) from the last day of the Severance Period to convert his life
insurance coverage to an individual policy; and     (F)   If the Executive is
covered by any Company-sponsored supplemental long term disability insurance
program as of the Termination Date, the Company (or the Trustee) shall continue
to pay for the Executive’s coverage until the end of the Severance Period. At
the end of the Severance Period, the Executive shall be entitled to keep this
policy if he continues to pay the annual premiums; and     (G)   Any benefits or
rights to which the Executive is entitled under any of the Company’s stock or
equity plans in accordance with the terms and conditions of any such plans.    
(H)   For the avoidance of doubt, no payments or benefits payable to the
Executive pursuant to this Section 5(c)(iv) shall continue beyond the end of the
second calendar year following the calendar year in which the Termination Date
occurs.     (I)   The Executive shall not be entitled to any payments or
benefits pursuant to this Section 5(c)(iv), unless prior to the Executive’s
Termination Date, the Executive had given the Company notice of the
circumstances forming the basis of termination for Good Reason and an
opportunity to cure such circumstances in accordance with Sections 1(k) and (m).

     On the Termination Date, the Executive shall no longer be eligible to
participate in any Company plan, program or policy, other than those described
in Section 5(c) including, but not limited to, the Company’s long-term incentive
plan, short-term disability plan, long-term disability plan, employee stock
purchase plan, and business travel accident plan.
     (d) TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION. If the Executive’s
employment is terminated (i) by the Company for Cause, or (ii) voluntarily by
the Executive (other than for Good Reason on or after a Change of Control), the
Company shall pay or provide to the Executive the Accrued Benefits.

14



--------------------------------------------------------------------------------



 



     (e) TERMINATION DUE TO A CHANGE OF CONTROL. If, within the two (2) year
period commencing on a Change of Control of the Company, (A) the Executive
experiences an Involuntary Termination, or (B) the Executive terminates his
employment with the Company or a Company Entity for Good Reason, the Executive
shall be entitled to receive the compensation and benefits listed below, subject
to his compliance with the terms of Section 5(f):
          (i) The Company shall pay or provide to the Executive the following
payments and benefits:

  (A)   Any Accrued Benefits payable as soon as practical after the Termination
Date;     (B)   A lump sum payment equal to the Executive’s Base Salary
multiplied by the Severance Multiple payable within sixty (60) days following
the Termination Date; provided that, if the sixtieth (60th) day following the
Termination Date falls in the calendar year following the calendar year in which
the Termination Date occurs, payment will not be made prior to the first day of
the calendar year following the calendar year in which the Termination Date
occurs; provided further that, if the Executive is a Specified Employee on the
Termination Date, any amounts payable under this Section 5(e)(i)(B) in excess of
the Separation Pay Limit shall be paid to the Executive in a lump sum on the
first day following the six-month anniversary of the Termination Date;     (C)  
A lump sum payment equal to the Target Bonus multiplied by the Severance
Multiple, payable on the Release Effective Date or as soon thereafter as is
practicable, but no later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs;     (D)   Continuation of
medical, prescription, dental, vision and health care reimbursement benefits for
the Benefits Continuation Period for the Executive and his family through COBRA,
in accordance with the applicable plans, programs or policies, if any, of the
Company or its successor, and on such terms applicable to comparably situated
active employees during such period (which shall offset the Company’s COBRA
obligation, if any); provided that the Executive shall continue to pay to the
Company any applicable contribution amounts that the Executive would otherwise
have to pay for such benefits if the Executive was still employed by the
Company; provided further that if the Executive continues to receive benefits
pursuant to this Section 5(e)(i)(D) during a period of time during which, in the
absence of the benefits provided in this Section 5(e)(i)(D), the Executive would
not otherwise be entitled to COBRA continuation coverage under Section 4980B of
the Code, the Executive shall receive

15



--------------------------------------------------------------------------------



 



      reimbursement for all medical expenses which are covered by the applicable
plans, programs or policies on the date no later than December 31 of the
calendar year immediately following the calendar year in which the applicable
expenses have been incurred. If the Executive fails to accept available coverage
from another employer or fails to notify the Company (or the Trustee) within
thirty (30) days of Executive’s eligibility to receive coverage under another
employer’s plan, the Executive’s coverage under this Section 5(e)(i)(D) shall
immediately terminate and the Executive shall cease to be entitled to any such
benefits under this Agreement and shall be required within three (3) months
after such failure to reimburse the Company for the greater of any premiums or
any benefits paid after such failure. In addition, the Executive agrees that the
Company may offset against such reimbursement or deduct such reimbursement from
any payments due to the Executive in full or partial payment of such
reimbursement; provided that, no such offset shall be made in violation of
Section 409A of the Code;     (E)   The Company (or the Trustee) shall pay to
the Executive in a lump sum an amount equal to the value of the
Company-sponsored outplacement program maintained by the Company immediately
prior to the Change of Control, based on the Executive’s management level as of
the Termination Date, which shall be paid within sixty (60) days following the
Termination Date; provided that, if the sixtieth (60th) day following the
Termination Date falls in the calendar year following the calendar year in which
the Termination Date occurs, payment will not be made prior to the first day of
the calendar year following the calendar year in which the Termination Date
occurs; provided further that, if the Executive is a Specified Employee on the
Termination Date, such amount shall be paid on the first day following the
six-month anniversary of the Termination Date;     (F)   If the Executive is
covered by any Company-sponsored executive life insurance program as of the
Termination Date, the Company (or the Trustee) shall continue to pay for the
Executive’s coverage until the end of the Severance Period. At the end of the
Severance Period, the Executive will have thirty-one (31) days from the last day
of the Severance Period to convert his life insurance coverage to an individual
policy;     (G)   If the Executive is covered by any Company-sponsored
supplemental long term disability insurance program as of the Termination Date,
the Company (or the Trustee) shall continue to pay for the Executive’s coverage
until the end of the Severance Period. At the end of the Severance Period, the
Executive shall be

16



--------------------------------------------------------------------------------



 



      entitled to keep this policy if he continues to pay the annual premiums;
and     (H)   Any benefits or rights to which the Executive is entitled under
any of the Company’s stock or equity plans in accordance with the terms and
conditions of any such plans.

          (ii) In the event that the Executive becomes entitled to payments and
benefits pursuant to Section 5(e)(i) in connection with a Change of Control that
does not constitute a “change in ownership or effective control” or a change in
the “ownership of a substantial portion of the assets” under Section 409A of the
Code, and the rulings and regulations issued thereunder, the payments and
benefits set forth in Sections 5(e)(i)(B), (C), (D), (F), and (G) herein (in
each case, based on a Severance Period of two (2) years from the Termination
Date and a Severance Multiple of two (2)), shall be paid in accordance with the
schedule set forth in Section 5(c)(i), except as otherwise provided in this
Section 5(e)(ii). In addition, the services set forth in Section 5(c)(i)(E)
(based on a Severance Period of eighteen (18) months) shall be provided in lieu
of the payment set forth in Section 5(e)(i)(E). Notwithstanding the foregoing,
with respect to the payment set forth in Section 5(e)(i)(B), an amount equal to
the lesser of (x) the Separation Pay Limit or (y) the amount set forth in
Section 5(e)(i)(B) shall be paid to the Executive on the Release Effective Date
or as soon thereafter as is practicable, but no later than sixty (60) days
following the Termination Date. In the event that the amount set forth in
Section 5(e)(i)(B) exceeds the Separation Pay Limit, any excess amounts shall be
paid at the time they would have otherwise been paid pursuant to
Section 5(c)(i)(B).
     On the Termination Date, the Executive shall no longer be eligible to
participate in any Company plan, program or policy, other that those described
in this Section 5(e)(i) including, but not limited to, the Company’s long-term
incentive plan, short-term disability plan, long-term disability plan, employee
stock purchase plan, and business travel accident plan.
          (iii) Effect of Section 280G on Payments.

  (A)   Reduction in Payments. In the event any Payment (as defined below) would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, the Company shall reduce (but not below zero) the aggregate present
value of the Payments under this Agreement to the Reduced Amount (as defined
below), if reducing the Payments under this Agreement will provide the Executive
with a greater net after-tax amount than would be the case if no reduction was
made.     (B)   Determining Net After-Tax Amounts. In determining whether a
reduction in Payments under this Agreement will provide the Executive with a
greater net after-tax amount, the following computations shall be made:

  a.   The net after-tax benefit to the Executive without any reduction in
Payments shall be determined by reducing the

17



--------------------------------------------------------------------------------



 



      Payments by the amount of federal, state, local and other applicable taxes
(including the Excise Tax (as defined below)) applicable to the Payments. For
these purposes, the tax rates shall be determined using the maximum marginal
rate applicable to such Executive for each year in which the Payments shall be
paid.     b.   The net after-tax benefit to the Executive with a reduction in
the Payments to the Reduced Amount shall be determined by applying the tax rates
under Section 5(e)(iii)(B)(a), with the exception of the Excise Tax.

  (C)   Reduction Methodology. In the event a reduction in the Payments to the
Reduced Amount will provide the Executive with a greater net after-tax amount,
the following shall apply:

  a.   Reduction of payments. The reduction in the Payments shall be made first
by reducing as applicable, but not below zero, the cash payments under Sections
5(c)(i)(B), 5(c)(iv)(A), and 5(e)(i)(B). In the event that such payments are
installment payments, each such installment payment shall be reduced pro-rata.
The cash payments under Sections 5(c)(i)(C), 5(c)(iv)(B), and 5(e)(i)(C) shall
be reduced next, as applicable, but not below zero. In the event that following
reduction of the amounts set forth in the preceding sentence, additional amounts
payable to the Executive must be reduced, any payments due to the Executive
pursuant to the Company’s equity plans shall be reduced on a pro-rata basis, but
not below zero.     b.   Restrictions. Only amounts payable under this Agreement
shall be reduced pursuant to this Section 5(e)(iii). Any reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code.

  (D)   Definitions. For purposes of Section 5(e)(iii), the following
definitions shall apply.

  a.   “Payment” shall mean an amount that is received by the Executive or paid
by the Company on his behalf, or represents any property, or any other benefit
provided to the Executive under this Agreement or under any other plan,
arrangement or agreement with the Company or any other person, and such amount
is treated as contingent on a change in control, as provided under Section 280G
of the Code.

18



--------------------------------------------------------------------------------



 



  b.   “Reduced Amount” shall mean an amount, as determined under Section 280G
of the Code, which does not cause any Payment to be subject to the Excise Tax.  
  c.   “Excise Tax” shall mean the excise tax imposed under Section 4999 of the
Code.

  (E)   Determination of Reduction. All determinations required to be made under
this Section 5(e)(iii) shall be made by a nationally recognized accounting (or
compensation and benefits consulting ) firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within ten (10) business days of the Change in
Control. Any such determination by the Accounting Firm shall be binding upon the
Company and the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

     (f) ADDITIONAL TERMS
          (i) Within fifty (50) days following the Termination Date, the
Executive shall execute and agree to be bound by a Release of the Company in a
form prepared by the Company, which will include, inter alia, the Executive’s
general release of known and unknown claims, prior to and as a condition of
receiving any payments or benefits (other than the Accrued Benefits) pursuant to
this Agreement. If applicable, the Release shall contain provisions required by
federal, state or local law (e.g., the Older Worker’s Benefit Protection Act) to
effectuate a general release of all claims. Notwithstanding anything herein to
the contrary, no payments or continued benefits on account of termination of
employment hereunder (other than any Accrued Benefits payable in accordance with
their terms) shall be made to the Executive prior to the Release Effective Date.
In the event that the Executive does not execute the Release within fifty
(50) days following the Termination Date or the Release Effective Date does not
occur within sixty (60) days following the Termination Date, the Executive shall
not be entitled to any payments or benefits hereunder (other than the Accrued
Benefits payable pursuant to their terms); provided that, if the Executive
becomes entitled to payments and benefits pursuant to Section 5(c)(iv), the
Executive shall not be entitled to any payments or benefits hereunder in the
event the Executive does not execute the Release within fifty (50) days
following the Change of Control or the Release Effective Date does not occur
within sixty (60) days following the date of the Change of Control.
          (ii) As consideration for the Company’s offer of this Agreement to the
Executive and for other good and valuable consideration, during his employment
and upon termination of employment for any reason, the Executive agrees to
comply with the restrictive covenants contained in Section 10 of this Agreement.
In addition, receipt of the severance payments and benefits set forth in
Section 5 is expressly conditioned upon the Executive’s continued compliance
with Section 10. If the Executive is receiving severance payments and/or
benefits under Section 5, and (A) if the Executive is reemployed by the Company
(or any subsidiary, affiliate or successor) or breaches this Agreement or the
Release, or (B) if the

19



--------------------------------------------------------------------------------



 



Company (or any subsidiary, affiliate or successor) discovers information that
would have permitted the Company to terminate the Executive for Cause or if the
Company or any subsidiary, affiliate or successor discovers a breach of
Section 10, severance payments and benefits shall immediately cease with respect
to such termination. If the severance payments and benefits cease because of
re-employment and the Company has paid severance in a lump sum, the Company (or
any subsidiary or successor) shall have the right to require that the Executive
repay to the applicable entity the value of the severance benefits that would
not yet have been paid before re-employment if he had been receiving the
severance in semi-monthly installments, and the Executive shall no longer be
entitled to any severance payments and benefits with respect to such
termination. If severance payments and benefits cease because of a Cause
determination or a breach of Section 10, the Company (or any subsidiary or
successor) shall have the right to require that the Executive repay to the
applicable entity the full value of any previously received severance. The
remedies described in this paragraph are in addition to any other remedies that
may be available to the Company in the event of the occurrence of any of the
circumstances described in this paragraph.
          (iii) Upon termination of employment for any reason, the Executive
agrees to promptly return all Company property that has come into his possession
or control, including, without limitation, computer equipment (including,
without limitation, computer hardware, laptop and other computers, software and
printers, wireless handheld devices, cellular telephones, pagers, etc.), client
and customer information, client and customer lists, employee lists, Company
files, notes, contracts, records, business plans, financial information,
specifications, computer-recorded information, tangible property, credit cards,
entry cards, identification badges, keys, and any other materials of any kind
which contain or embody, in whole or in part, any proprietary or confidential
material of the Company (and all reproductions thereof), except that Company
property shall not include items, if any, listed in a written document signed by
the Executive and the Company at or before the time of the Executive’s
termination from employment as items to be retained by the Executive. The
Executive further agrees that he will leave intact all electronic Company
documents, including those which the Executive developed or helped develop
during his employment, and that he will promptly cancel all accounts for his
benefit, if any, in the Company’s name including, without limitation, credit
cards, telephone charge cards, cellular telephone accounts, pager accounts, and
computer accounts.
          (iv) Upon any termination of employment, upon the request of the
Company, the Executive shall resign in writing, from all offices, directorships
and fiduciary positions of the Executive in which the Executive is serving.
          (v) The Executive agrees that, following his Termination Date, except
as set forth herein, he shall not be eligible for or entitled to any other
incentive compensation award, including any pro rata incentive compensation
award, pursuant to the Company’s and/or its subsidiaries’ or affiliates’
incentive compensation plans. The Executive’s agreement to this provision is a
material consideration for the Company’s executing this Agreement.
     (g) In the event of the Executive’s termination for death or Disability,
the Executive and, to the extent applicable, his legal representatives,
executors, heirs, legatees and beneficiaries shall have no rights under this
Agreement, other than the right to Accrued Benefits, and their sole

20



--------------------------------------------------------------------------------



 



recourse, if any, shall be under the death or disability provisions of the
plans, programs, policies and practices of the Company and/or its subsidiaries
and affiliates, as applicable to the Executive. If the Executive dies prior to
payment of all severance benefits to which he is entitled, all Company
obligations under the Agreement shall cease except for the Accrued Benefits (if
unpaid at the time of death).
6. TRUSTS
     (a) In order to ensure in the event of a Change of Control that timely
payment will be made of certain obligations of the Company to the Executive
provided for under this Agreement, the Company shall, immediately prior to or in
connection with the consummation of a Change of Control, irrespective of whether
the Change of Control constitutes a “change in ownership or effective control”
or a change in the “ownership of a substantial portion of the assets” under
Section 409A of the Code, and the rulings and regulations issued thereunder, pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
and at such time or times as are required in order to fully pay all cash amounts
due the Executive hereunder that are payable or as are otherwise required
pursuant to the terms of the Trust(s), with payment to be made in cash or cash
equivalents. Thereafter, all such payments required to be paid hereunder shall
be made out of the Trust(s); provided, however, that the Company shall retain
liability for and pay the Executive any amounts or provide for such other
benefits due the Executive under this Agreement for which there are insufficient
funds in the Trust(s), for which no funding of the Trust(s) is required or in
the event that the Trustee fails to make such payment to the Executive within
the time frames set forth in this Agreement. Prior to the Change of Control, and
to the extent necessary because of a change in the Trustee, after the Change of
Control, the Company shall provide the Executive with the name and address of
the Trustee. Nothing in this Agreement shall require the Company to maintain the
funding required in this Section beyond the second anniversary of a Change of
Control unless, before such second anniversary, the Executive’s employment has
terminated in a manner qualifying him for benefits hereunder. The Executive
expressly waives any requirement under this Section 6 or otherwise for the
Company to fund the Trust(s) if funding would cause him to be taxed under Code
Section 409A(b) or any successor law.
     (b) For purposes of this Agreement, the term “the Company and/or the
Trustee” means the Trustee to the extent the Company has put funds in the
Trust(s) and the Company to the extent the Company has not funded or fully
funded the Trust(s). However, in accordance with subsection (a) above, the
Company shall retain liability for and pay the Executive any amounts or provide
for such other benefits due the Executive under this Agreement for which the
Trustee fails to make adequate payment to the Executive within the time frames
set forth in this Agreement.
7. INVENTIONS AND IMPROVEMENTS.
     The Executive acknowledges that all ideas, discoveries, inventions and
improvements which are made, conceived or reduced to practice by the Executive
and every item of knowledge relating to the Company’s business interests
(including potential business interests) gained by the Executive during the
Employment Term are the sole and absolute property of the Company, and

21



--------------------------------------------------------------------------------



 



the Executive shall promptly disclose and hereby irrevocably assigns all his
right, title and interest in and to all such ideas, discoveries, inventions,
improvements and knowledge to the Company for its sole use and benefit, without
additional compensation, and shall communicate to the Company, without cost or
delay, and without publishing the same, all available information relating
thereto. The Executive also hereby waives all claims to moral rights in any such
ideas, discoveries, inventions, improvements and knowledge. The provisions of
this Section 7 shall apply whether such ideas, discoveries, inventions or
knowledge are conceived, made, gained or reduced to practice by the Executive
alone or with others, whether during or after usual working hours, whether on or
off the job, whether applicable to matters directly or indirectly related to the
Company’s business interests (including potential business interests), and
whether or not within the specific realm of the Executive’s duties. Any of the
Executive’s ideas, discoveries, inventions and improvements relating to the
Company’s business interests or potential business interests and conceived, made
or reduced to practice during the Severance Period shall for the purpose of this
Agreement, be deemed to have been conceived, made or reduced to practice before
the end of the Employment Term. The Executive shall, upon request of the
Company, and without further compensation by the Company but at the expense of
the Company, at any time during or after his employment with the Company, sign
all instruments and documents requested by the Company and otherwise cooperate
with the Company and take any actions which are or may be necessary to protect
the Company’s right to such ideas, discoveries, inventions, improvements and
knowledge, including applying for, obtaining and enforcing patents, copyrights
and trademark registrations thereon in any and all countries. To the extent this
Section shall be construed in accordance with the laws of any state which
precludes a requirement to assign certain classes of inventions made by an
employee, this Section shall be interpreted not to apply to any invention which
a court rules and/or the Company agrees falls within such classes.
8. NO ASSIGNMENTS.
     This Agreement shall not be assignable by the Executive. This Agreement
shall be assignable by the Company only by merger or in connection with the sale
or other disposition of a substantial portion of the assets of the Company. This
Agreement shall inure to the benefit and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties hereto. The Company
shall require any successor to all or substantially all of the business and/or
assets of the Company, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent as the
Company would be required to perform if no such succession had taken place, by a
written agreement in form and substance reasonably satisfactory to the
Executive, delivered to the Executive within five (5) business days after such
succession. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

22



--------------------------------------------------------------------------------



 



9. NOTICE.
     All notices and other communications hereunder, shall be in writing and
shall be given to the other party by hand delivery, by overnight express mail or
other guaranteed delivery service, or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
     If to the Executive: at the Executive’s last address appearing in the
payroll/personnel records of the Company.
          If to the Company:
               Ryder System, Inc.
               11690 N.W. 105th Street
               Miami, Florida 33178-1103
               Attention: General Counsel
     or to such other address as either party shall have furnished to the other
in writing. Notice and communications shall be effective on the earliest of
(i) when actually received by the addressee, (ii) as indicated by an overnight
or other receipt, and (iii) the third business day after the notice is
dispatched.
10. RESTRICTIVE COVENANTS.
     (a) COVENANT OF CONFIDENTIALITY. All documents, records, techniques,
business secrets and other information of the Company, its subsidiaries and
affiliates which have or will come into the Executive’s possession from time to
time during the Executive’s affiliation with the Company and/or any of its
subsidiaries or affiliates and which the Company treats as confidential and
proprietary to the Company and/or any of its subsidiaries or affiliates shall be
deemed as such by the Executive and shall be the sole and exclusive property of
the Company, its subsidiaries and affiliates. The Executive agrees that he will
keep confidential and not use or divulge to any other individual or entity any
of the Company’s or its subsidiaries’ or affiliates’ confidential information
and business secrets, including, but not limited to, such matters as costs,
profits, markets, sales, products, product lines, key personnel, pricing
policies, operational methods, customers, customer requirements, suppliers,
plans for future developments, and other business affairs and methods and other
information not readily available to the public. Additionally, the Executive
agrees that upon his termination of employment, irrespective of the reason for
such termination, he shall promptly return to the Company all confidential and
proprietary information of the Company and/or its subsidiaries or affiliates
that is in his possession.
     The Executive agrees that the terms and provisions of this Agreement, as
well as any and all incidents leading to or resulting from this Agreement, are
confidential and may not be discussed with anyone other than his spouse,
domestic partner, attorney or tax advisor without the prior written consent of
the Board, except as required by law. In the event that the Executive

23



--------------------------------------------------------------------------------



 



is subpoenaed, or asked to provide confidential information or to testify as a
witness or to produce documents in any existing or potential legal or
administrative or other proceeding or investigation formal or informal related
to the Company, to the extent permitted by applicable law, the Executive will
promptly notify the Company of such subpoena or request and will, if requested,
meet with the Company for a reasonable period of time prior to any such
appearance or production.
     (b) COVENANT AGAINST COMPETITION. During the Executive’s employment with
the Company or any subsidiary or affiliate, and thereafter during the longer of:
(i) the Severance Period, if any, or (ii) twelve (12) months following the
Executive’s Termination Date (irrespective of the reason for the Executive’s
termination and without any reduction or modification), the Executive shall not,
without the prior written consent of the Board directly or indirectly engage or
become a partner, director, officer, principal, employee, consultant, investor,
creditor or stockholder in/for any business, proprietorship, association, firm
or corporation not owned or controlled by the Company or its subsidiaries or
affiliates which is engaged or proposes to engage or hereafter engages in a
business competitive directly or indirectly with the business conducted by the
Company or any of its subsidiaries or affiliates in any geographic area in which
the Company is or was engaged in or actively planning to engage in business as
of the Executive’s Termination Date or during the previous twelve (12) month
period; provided, however, that the Executive is not prohibited from owning one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange.
     (c) COVENANT OF NON-SOLICITATION. During the Executive’s employment with
the Company or any subsidiary or affiliate, and thereafter during the longer of
(i) the Severance Period, if any, or (ii) twelve (12) months following the
Executive’s Termination Date (irrespective of the reason for the Executive’s
termination and without any reduction or modification), the Executive shall not,
directly or indirectly, in any manner or capacity whatsoever, either on the
Executive’s own account or for any person, firm or company:
          (i) take away, interfere with relations with, divert or attempt to
divert from the Company any business with any customer or account: (x) that was
a customer or account on the last day of the Employment Term and/or has been
solicited or serviced by the Company within one (1) year prior to the last day
of the Employment Term; and (y) with which the Executive had any contact or
association, or that was under the supervision of the Executive, or the identity
of which was learned by the Executive, as a result of the Executive’s employment
with the Company, or
          (ii) solicit, interfere with or induce, or attempt to induce, any
employee or independent contractor of the Company or any of its subsidiaries or
affiliates to leave his employment or service with the Company or to breach his
employment agreement or other agreement, if any.
     (d) COVENANT OF NON-DISPARAGEMENT AND COOPERATION. The Executive agrees not
to make any remarks disparaging the conduct or character of the Company or any
of its subsidiaries or affiliates, their current or former agents, employees,
officers, directors, successors or assigns (“Ryder Parties”), except as may be
necessary in the performance

24



--------------------------------------------------------------------------------



 



of his duties or as is otherwise required by law. The Executive agrees to
cooperate with the Company in the investigation, defense or prosecution of any
claims or actions now in existence or that may be brought in the future against
or on behalf of the Company. Such cooperation shall include meeting with
representatives of the Company upon reasonable notice at reasonable times and
locations to prepare for discovery or any mediation, arbitration, trial,
administrative hearing or other proceeding or to act as a witness. The Company
shall reimburse the Executive for travel expenses approved by the Company or its
subsidiaries or affiliates incurred in providing such assistance. The Executive
shall notify the Company if the Executive is asked to assist, testify or provide
information by or to any person, entity or agency in any such proceeding or
investigation. Nothing in this provision is intended to or should be construed
to prevent the Executive from providing truthful information to any person or
entity as required by law or his fiduciary obligations.
     (e) SPECIFIC REMEDY. The Executive acknowledges and agrees that if the
Executive commits a material breach of the Covenant of Confidentiality or, if
applicable, the Covenant Against Competition, the Covenant of Non-Solicitation,
or the Covenant of Non-Disparagement and Cooperation, the Company shall have the
right to have the covenant specifically enforced through an injunction or
otherwise, without any obligation that the Company post a bond or prove actual
damages, by any court having appropriate jurisdiction on the grounds that any
such breach will cause irreparable injury to the Company, without prejudice to
any other rights and remedies that Company may have for a breach of this
Agreement, and that money damages will not provide an adequate remedy to the
Company. The Executive further acknowledges and agrees that the Covenant of
Confidentiality, the Covenant Against Competition, the Covenant of
Non-Solicitation, and the Covenant of Non-Disparagement and Cooperation
contained in this Agreement are intended to protect the Company’s business
interests and goodwill, are fair, do not unreasonably restrict his future
employment and business opportunities, and are commensurate with the
arrangements set out in this Agreement and with the other terms and conditions
of the Executive’s employment. In addition, in executing this Agreement, the
Executive makes an election to receive severance pay and benefits pursuant to
Section 5 and is subject to the covenants above, therefore, the Executive shall
have no right to return any amounts or benefits that are already paid or to
refuse to accept any amounts or benefits that are payable in the future in lieu
of his specific performance of his obligations under the covenants above.
     (f) SURVIVAL OF PROVISIONS. The obligations contained in this Section 10
shall survive the termination or expiration of the Executive’s employment with
the Company for any reason (including Section 5(d) hereof) and shall be fully
enforceable thereafter. If it is determined by a court of competent jurisdiction
that any restriction in this Section 10 is excessive in duration or scope or
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area or is unreasonable or unenforceable under the
laws of the State of Florida, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the laws of the State of Florida.

25



--------------------------------------------------------------------------------



 



11. NO MITIGATION/NO OFFSET.
     In the event of any termination of employment under this Agreement, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against any amounts due the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Executive may obtain. The amounts payable hereunder shall not be subject to
setoff, counterclaim, recoupment, defense or other rights which the Company may
have against the Executive or others, except as specifically set forth in
Sections 5(c)(i)(D), 5(c)(iv)(C), 5(e)(i)(D), 5(f), 10, and 15, or upon
obtaining by the Company of a final unappealable judgment against the Executive,
in each case to the extent permitted by Section 409A of the Code.
12. ATTORNEY’S FEES.
     To the fullest extent permitted by law, the Company shall promptly pay,
upon submission of statements, one-half of all legal and other professional
fees, costs of litigation, prejudgment interest, and other expenses in excess of
$10,000 in the aggregate incurred in connection with any dispute concerning
payments, benefits and other entitlements which the Executive may have under
Section 5(c) or 5(e), up to an amount not exceeding $15,000 in the aggregate
from the Company; provided, however, the Company shall be reimbursed by the
Executive (i) for the fees and expenses advanced in the event the Executive’s
claim is, in a material manner, in bad faith or frivolous and the court
determines that the reimbursement of such fees and expenses is appropriate, or
(ii) to the extent that the court determines that such legal and other
professional fees are clearly and demonstrably unreasonable. Any payments made
pursuant to this Section 12 shall be limited to expenses incurred on or prior to
December 31 of the second calendar year following the calendar year in which the
Termination Date occurs, and any payments by the Company made pursuant to this
Section 12 shall be made on or prior to December 31 of the third calendar year
following the calendar year in which the Termination Date occurs.
13. LIABILITY INSURANCE.
     The Company shall cover the Executive under directors and officers
liability insurance in the same amount and to the same extent, if any, as the
Company covers its other officers and directors.
14. WITHHOLDING.
     The Company shall withhold from any and all amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
15. CODE SECTION 409A
     (a) CONSTRUCTION AND INTERPRETATION. This Agreement shall be construed and
interpreted in a manner so as not to trigger adverse tax consequences under
Section 409A of the Code and the rulings and regulations issued thereunder. The
Company may amend this Agreement in any manner necessary to comply with Code
Section 409A or any successor law, without the consent of the Executive.
Furthermore, to the extent necessary to

26



--------------------------------------------------------------------------------



 



comply with Code Section 409A, the payment terms for any of the payments or
benefits payable hereunder may be delayed without the Executive’s consent to
comply with Code Section 409A.
     (b) SEPARATION FROM SERVICE REQUIREMENTS. Notwithstanding anything herein
to the contrary, the Executive shall not be entitled to any payments or benefits
pursuant to this Agreement in the event that his termination of employment does
not constitute a “separation from service” as defined by Section 409A of the
Code and the regulations issued thereunder. For purposes of determining whether
a “separation from service”, as defined by Section 409A of the Code, has
occurred, pursuant to Treas. Reg. §1.409A-1(h)(3), the Company has elected to
use “at least 80 percent” each place it appears in Sections 1563(a)(1), (2), and
(3) of the Code and in Treas. Reg. §1.414(c)-2.
     (c) DELAYED COMMENCEMENT OF BENEFITS. If the Executive is a Specified
Employee at the time of his Termination Date, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then, to the extent permitted by Section 409A of the Code, the
Company will defer the commencement of the payment of any such payments or
benefits hereunder until the first day following the six-month anniversary of
the Termination Date (or the earliest date as is permitted under Section 409A of
the Code). If any payments or benefits are deferred due to such requirements,
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) they shall be paid or reimbursed
to the Executive in a lump sum on the first day following the six-month
anniversary of the Termination Date, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
     (d) PAYMENTS AND REIMBURSEMENTS. Except as otherwise provided herein, any
reimbursements or in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement (or, if
no such period is specified, the Executive’s lifetime), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. In addition, for purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A deferral election rules and the exclusion
from Section 409A for certain short-term deferral amounts and separation pay.
Notwithstanding any other provision set forth herein, any payments which are
intended to constitute separation pay due to an involuntary separation from
service in accordance with Treas. Reg. §1.409A-1(b)(9)(iii) shall be paid no
later than the last day of the second calendar year following the calendar year
in which the Termination Date occurs.
     (e) COMPANY ENTITY. For purposes of this Agreement, Company Entity means
any member of a controlled group of corporations or a group of trades or
businesses under

27



--------------------------------------------------------------------------------



 



common control of which the Company is a member; for purposes of this
Section 15(e), a “controlled group of corporations” means a controlled group of
corporations as defined in Section 414(b) of the Code and a “group of trades or
businesses under common control” means a group of trades or businesses under
common control as defined in Section 414(c) of the Code, without any
modifications.
16. SECTION HEADINGS.
     The Section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
17. EFFECTIVE DATE; ENTIRE AGREEMENT.
     This Agreement shall become effective on the date hereof. Except as the
parties may evidence on a Schedule A to be attached to this Agreement and signed
by the Executive and the Company after the date this Agreement is executed, from
and after the Effective Date, this Agreement contains the entire understanding
and agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, with respect thereto including, without
limitation, any offer letters or employment agreements, or severance or change
in control agreements, policies, plans or practices, and any nondisclosure,
nonsolicitation, inventions and/or noncompetition agreements between the
parties; provided, however, that any rights to indemnification, all stock
options or other equity granted to the Executive prior to the Effective Date,
and all agreements relating thereto shall remain in full force and effect in
accordance with their terms except as otherwise modified herein.
18. CHOICE OF LAW; JURISDICTION; JURY TRIAL WAIVER.
     The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Florida without regard
to its conflicts of law principles. The parties agree that any suit, action or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the State of Florida (or, if appropriate, a federal court located within the
State of Florida), in either case located in Miami, Florida, and the parties
consent to the jurisdiction of such court. The parties hereto accept the
exclusive jurisdiction and venue of those courts for the purpose of any such
suit, action or proceeding. The Company and the Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.
19. SEVERABILITY.
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

28



--------------------------------------------------------------------------------



 



20. COUNTERPARTS.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instruments.
21. MISCELLANEOUS.
     From and after the execution of this Agreement, no provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and the Chair
of the Compensation Committee of the Board, except as provided in Section 15
above regarding Code Section 409A. No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
22. GENDER.
     All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural as the identity of the person or persons may require.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company
has caused these presents to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its assistant secretary,
all as of the day and year first above written.

                 
/s/ Fran Hoskin
      /s/ Art A. Garcia                      
Witness
               
 
                                      SAP Number    
 
                ATTEST:       RYDER SYSTEM, INC.
(the “Company”)    
/s/ David M. Beilin
               
 
Asst. Secretary
               
(Seal)
      By:   /s/ Gregory T. Swienton    
 
         
 
Gregory T. Swienton    
 
          Chief Executive Officer    

30